                      Case: 1:19-cv-00370-SL Doc #: 1-2 Filed: 02/20/19 1 of 2. PageID #: 9

AO 440 (Rev. 12/09)    ummons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Northern District of Ohio

                          KYLE HASKETT
                                                                         )
                                                                         )
                               Plaintiff
                                                                         )
                                  V.                                     )       Civil Action No. 1:19-cv-370
              CRESCENT DIGITAL, L.L.C., et al.,                          )
                                                                         )
                              Defendants                                 )

                                                      SUMMO S IN A CIVIL ACTION

To: (Defendant's name and address)
                                           CRESCENT DIGITAL, L.L.C.
                                           c/o Michael Heines, Statutory Agent
                                           3210 Euclid Avenue
                                           Cleveland, Ohio 44115



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: David W. Neel
                                           16781 Chagrin Blvd.
                                           Shaker Hts., Ohio 44120




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    SANDY OPACICH, CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
Case: 1:19-cv-00370-SL Doc #: 1-2 Filed: 02/20/19 2 of 2. PageID #: 10
